BISOHOFF, J.
Section 1001 of the Code of Civil Procedure authorizes a motion at general term, after interlocutory judgment- has been entered, for a new trial of an issue of fact tried by the court without a jury, or by a referee, when exceptions taken to rulings on the trial are thus sought to be reviewed. Section 997, however, requires that the motion be made upon a case and exceptions, which must be settled and signed by the judge or referee by or before whom the action was tried, as prescribed by the general rules of practice. See rule 32. Obviously the approval of the case to be presented to the general term is required to afford the judge or referee before whom the action was tried opportunity to direct the insertion of omitted evidence which appeared on the trial, and may be necessary in support of the rulings which the general term is asked to review on the motion for a new trial. Brayton v. Sherman, 119 N. Y. 623, 23 N. E. Rep. 471; Halpin v. Insurance Co., 118 N. Y. 165, 23 N. E. Rep. 482. We are unable to ascertain from the case submitted to us for the purposes of this motion that it was settled and signed as required by the Code, and the motion must, for that reason, be dismissed. Dwight v. Railroad Co., (Sup.) 8 N. Y. Supp. 789. Motion dismissed, with costs. All concur.